Citation Nr: 1715801	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  13-03 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for Frey's syndrome associated with residuals of tuberculosis of the cervical lymph nodes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from December 1950 to April 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a January 2015 decision, the Board granted an increased rating of 10 percent for the Veteran's Frey's syndrome disability.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 Order, the Court vacated the Board's decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand.  The Board notes that the Board's grant of the 10 percent disability rating had already been implemented by the RO in a February 2015 rating decision.  Given the positive disposition of the January 2015 Board decision and the implementation of its grant by the RO, the Board will not disturb the 10 percent rating.

In decisions dated in January and May of 2016, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDING OF FACT

During the entire period on appeal, the Veteran's Frey's syndrome has been manifested by symptomatology more nearly approximating that of a moderate incomplete paralysis of the fifth cranial nerve, but not severe incomplete paralysis.


CONCLUSION OF LAW

The criteria for entitlement to an increased rating in excess of 10 percent for Frey's syndrome associated with residuals of tuberculosis of the cervical lymph nodes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.25, 4.124a, Diagnostic Code 8299-8205 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements were met in this case by an August 2011 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran also received VA examinations in connection with his claim in September 2011 and January 2013.  The VA examiners reviewed the claims file, considered the Veteran's reported symptoms and assertions, conducted an appropriate examination, and reported relevant findings.  The Board finds that these VA examinations are adequate for rating purposes as they fully address the rating criteria and evidence of record that are relevant for rating the Veteran's disability.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In the January 2016 remand, the Board instructed the AOJ to obtain updated VA treatment records and the Veteran's Social Security Administration (SSA) records.  Additional VA treatment records were later obtained and associated with the record.  However, as the requested development regarding SSA records was not accomplished, the Board again directed the AOJ to obtain these records in its May 2016 remand.  Although the RO requested these records, the SSA responded that there were no medical records, and further efforts to obtain them would be futile.  The RO notified the Veteran of the SSA's negative response in a July 2016 letter.  The Veteran then submitted a copy of a Social Security Benefit Statement that he had in his possession.  Accordingly, the Board finds that the AOJ has substantially complied with the instructions of the prior remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) ("The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.").  The Board notes that the Veteran's increased rating claim was received on August 15, 2011.  Therefore, the period for consideration on appeal began on August 15, 2010, one year prior to the date of receipt of his increased rating claim.  38 C.F.R. § 3.400(o)(2) (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2Vet. App. 625, 629 (1992).

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016). When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be "built-up" as follows:  the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the hemic and lymphatic systems, and the last two digits will be "99" for all unlisted conditions. Then, the disability is rated by analogy under a Diagnostic Code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2016). 

Previously, the RO rated the Veteran's Frey's syndrome under Diagnostic Code 8299-8207.  38 C.F.R. § 4.124a.  Diagnostic Code 8207 is used to rate paralysis of the seventh cranial nerve by the relative loss of innervation of facial muscles.  Under Diagnostic Code 8207, a 10 percent rating is warranted for incomplete, moderate paralysis of the seventh (facial) cranial nerve.  A 20 percent rating is warranted for incomplete, severe paralysis of the seventh (facial) cranial nerve.  A 30 percent rating is warranted for complete paralysis of the seventh (facial) cranial nerve.

In awarding the Veteran a 10 percent rating for Frey's syndrome in the January 2015 decision, the Board determined that the Veteran's disability was most analogous to Diagnostic Code 8205, which pertains to paralysis of the fifth trigeminal cranial nerve, resulting in sensory manifestation or motor loss.  The Board reasoned that the Veteran's Frey syndrome was manifested by stimulation of the Veteran's sweat and saliva glands, but not his facial musculature.  The Board also noted that the Veteran was service-connected for another disability rated under Diagnostic Code 8207, minimal left facial palsy associated with post-operative neck scars.  The February 2015 rating decision subsequently rated the Veteran's disability under Diagnostic Code 8299-8205.
Under Diagnostic Code 8205, paralysis of the fifth (trigeminal) cranial nerve is rated as 10 percent disabling for moderate incomplete paralysis, 30 percent disabling for severe incomplete paralysis, and 50 percent disabling for complete paralysis, dependent upon relative degree of sensory manifestation or motor loss.  38 C.F.R. § 4.124a, Diagnostic Code 8205.

The Board notes that the Veteran's separate rating for left facial palsy is noncompensable.  Thus, assigning a higher rating for Frey's syndrome based in part on symptoms associated with Diagnostic Code 8207 would not constitute impermissible pyramiding.  38 C.F.R. § 4.14.  The Board will consequently consider whether the Veteran is entitled to a higher rating under either Diagnostic Code 8205 or Diagnostic Code 8207.

In a December 2010 VA treatment record, the Veteran's cranial nerves 2 through 12 were described as intact.  His sensorimotor functioning was within normal limits.  A February 2011 record added that the Veteran's motor functioning was 5 out of 5 in all extremities and his sensation was grossly intact.  His patella tendon reflexes were also normal (2+).

During the September 2011 VA examination, the Veteran reported experiencing excessive salivation while sleeping, causing him to awaken three times per night due to a "choking sensation."  The Veteran also reported sweating on the left side of his neck while eating either spicy foods or lemons.  The examiner indicated that those symptoms were related to his service-connected Frey's syndrome.  The examiner noted that these symptoms interfered with the Veteran's sleep at night, and the sweating presented an inconvenience during the day.  Upon physical examination, the Veteran was alert and there were no abnormalities in his pupillary reaction, external ocular movements, and visual fields.  His speech was clear, and his face was symmetrical.  The examiner determined that there were no neurological abnormalities upon examination.

In February 2012, a VA treatment record reported that the cranial nerves 2 through 12 were grossly intact.  His motor functioning was 5 out of 5 in all extremities.  His sensation was also grossly intact, and his patellar tendon reflexes were noted to be low normal, diminished (1+).

In March 2012, a record from Eastern Medical Associates noted that the Veteran still had problems with excessive salivation and choking while sleeping.  He also experienced left lower quadrant facial weakness that caused drooling from the left side of his mouth and difficulty sealing his lips on the left.  The record noted that cranial nerves 2 through 12 were intact with the exception of mild left lower quadrant facial weakness involving the orbicularis oris.  The examining Dr. P. stated that he was not very familiar with Frey's syndrome, but it could be attributed to the facial nerve.

In a May 2012 record from Eastern Medical Associates, Dr. P. noted that the Veteran continued to have hyperhidrosis involving the left side of his neck.  He also still experienced left-sided facial weakness that mainly affected the lower quadrant.  Dr. P. stated that the Veteran's problem had not changed.  Dr. P. determined that cranial nerves, 2, 3, 4, 5, 6, 8, 9, 10, 11, and 12 were grossly intact.  Specific testing for the 5th cranial nerve showed that his sensation was normal, and his motor and reflexes were grossly intact.  In terms of the 7th cranial nerve, facial, Dr. P. reported that the Veteran was unable to puff his cheek outward and had facial asymmetry on the left.  There was no sensory loss or motor weakness.  Dr. P. noted that the Veteran's left facial nerve weakness was moderate in severity.

In a January 2013 VA medical examination report, the examiner noted the Veteran's subjective reports of excessive salivation at night and a feeling of strangulation that would awaken him from his sleep.  The VA examiner noted no objective physical or functional effects caused by the Veteran's Frey's syndrome.  For both the left and right side, the Veteran did not have weakness or paralysis of the facial muscles, involuntary painless facial twitching or spasm, or a sensation of lancinating or electric shock pain.  The Veteran did not experience throat pain, or symptoms affecting the eye, neck and shoulder, nose, ear and hearing, or gastrointestinal system.  A sensory examination of the fifth cranial nerve (trigeminal nerve) for pain of the left and right forehead, left cheek, left chin, and entire left side of the face produced normal results.  In addition, the Veteran's response to light touch testing was normal on both the left and right side.  Moreover, no abnormalities were indicated in the testing of the 11th cranial nerve "spinal accessory nerve," the 7th cranial nerve "facial nerve," the 12th cranial nerve "hypoglossal nerve," the 9th cranial nerve "glossopharyngeal," or the 10th cranial nerve "vagus."  The diagnosis was Frey's syndrome on the left side.

In December 2014, an assessment of the Veteran's neurological functioning showed that there was no overt disability.  The cranial nerves 2 through 12 were intact, and there was normal muscle tone and range of motion.  In March 2015, the Veteran's Frey's syndrome was described as the same or stable.  A review of the Veteran's neurological functioning revealed that no paresthesias or muscle weakness was present.  The cranial nerves 2 through 12 were grossly intact with soft palate elevation and tongue extension midline.  The Veteran's forehead corrugators were symmetric, his motor functioning was 5 out of 5 in all extremities, his sensation was grossly intact, and his patella tendon reflexes were normal (2+).  A March 2016 VA treatment record noted these results and that the Veteran's patella tendon reflexes were low normal, diminished (1+).

In a February 2017 statement, the Veteran's wife reported that saliva collected under the Veteran's jaw when he ate, and he still choked on saliva during the night.  She also reported that the Veteran had difficulty holding liquid in his mouth.

Based on the evidence discussed above, the Board finds that the Veteran's symptoms of Frey's syndrome do not more nearly approximate the severe incomplete paralysis that is contemplated by the next higher 30 percent rating under Diagnostic Code 8205.  The January 2013 VA examiner indicated that no facial paralysis was present, and testing of the fifth cranial nerve has yielded normal results during this period.  The Board notes the Veteran's symptoms of excessive salivation and a choking sensation.  However, given that the findings from the September 2011 and January 2013 VA examination did not suggest that the Veteran's symptoms had any significant effects on his daily functioning, the Board finds that his symptoms are moderate in severity and do not more nearly approximate severe incomplete paralysis.  

The Board also acknowledges Dr. P.'s statement that Frey's syndrome could be related to the facial nerve associated with Diagnostic Code 8207.  However, Dr. P. stated that the Veteran's symptoms of left facial paralysis were no more than moderate in severity.  Subsequent testing of the facial nerve during the January 2013 VA examination also produced normal results.  Thus, a higher disability rating of 20 percent under Diagnostic 8207 for incomplete, severe, paralysis is not warranted.  The Board also notes that the Veteran's representative asserted that the Veteran's excessive salivation should be rated under Diagnostic Code 6025, for disorders of the lacrimal apparatus.  See 38 C.F.R. § 4.79; December 2014 VA Form 646.  However, the lacrimal apparatus is related to tears.  See Dorland's Illustrated Medical Dictionary 996 (32nd ed. 2012).  Moreover, the current 10 percent rating under Diagnostic Code 8205 contemplates the impairment stemming from the Veteran's moderate incomplete paralysis and associated symptoms of sweating and excessive saliva on the left side of his face.  Thus, a higher or separate rating for the same manifestations under other potentially applicable diagnostic codes is not appropriate.  See 38 C.F.R. §§ 4.124a, 4.14, 4.79, Diagnostic Codes 6025 and 8207.

In light of the foregoing evidence, entitlement to a disability rating in excess of 10 percent for Frey's syndrome associated with residuals of tuberculosis of the cervical lymph nodes is not warranted.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.










ORDER

Entitlement to an increased rating in excess of 10 percent for Frey's syndrome associated with residuals of tuberculosis of the cervical lymph nodes is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


